Citation Nr: 0411788	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1950 to 
February 1954.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta Georgia.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran and his spouse testified at a videoconference 
before the undersigned Veterans law Judge in September 2002. 

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In May 
2003, the Board remanded the case to the RO for additional 
development and for issuance of a supplemental statement of 
the case (SSOC).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative of any further action that may be 
required.


REMAND

In a May 2003 remand, the Board requested that the physician, 
that is, the medical doctor (M.D.) who conducted an ear nose 
throat (ENT) examination of the veteran on April 10, 2003 
review the file, specifically the findings of the 
audiological test which was conducted on April 16, 2003.  The 
physician did not have the opportunity to review this report.  
This requested review was not done on remand.  The United 
States Court of Appeals for Veterans Claims held that when 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  The 
veteran should be informed to provide any 
evidence in his possession that pertains 
to his claims that has not been 
previously submitted.

2.  The RO is requested to forward the 
claims folder to the VA physician who 
performed the April 10, 2003, examination 
for an addendum (if unavailable to 
another VA medical doctor who is a 
specialist in ear disorders).  After 
reviewing the claims folder the physician 
is requested to render an opinion as to 
whether it is as likely as not that the 
hearing loss and tinnitus are related to 
the inservice acoustic trauma.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.

3.  Thereafter, the case should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



